Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 8 (identified as claims 1, 3, 5, 6, 18, 21, and 24) in the reply filed on 11/2/2022 is acknowledged.  All other claims are hereby withdrawn without traverse.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because it appears to be more than 150 words in length and uses phrases which can be implied.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3, 5, 6, 18, 21, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the canister" in line 9, and “the seal” in line 15.  There is insufficient antecedent basis for this limitation in the claim.  A canister and seal are mentioned in the preamble of claim 1 but are not positively recited (intended use preamble).
Claim 3 recites “a projectile form a barrel of the less-lethal device”.  It appears that “form” should be replaced with “from”, but appropriate correction/clarification is required.  Also, there is insufficient antecedent basis for “the less lethal device” in the claim for the same reasons that claim 1 was rejected (see above). 
Claim 18 recites the limitation "the slot" in the 2nd to last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation “an internal bore”.  It’s unclear if applicant is referring the internal bore that was recited in claim 1, or another internal bore.  Appropriate correction/clarification is required.
Claim 21 recites the limitation "the mouth of the canister" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Any unspecified claim is rejected as being dependent upon a rejected base claim.  In light of the above, the claims will be further treated on the merits as best understood only.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0027223 A1 (VASEL) or by US 6,314,954 B1 (WANG).
As per claim 1, VASEL discloses a puncture mechanism for puncturing a seal provided over a mouth of a canister of compressed gas operatively received within a body of a less-lethal device, the puncture mechanism comprising: a housing (handle 924; figures 9-10; paragraphs [0065]-[0066)) defining an internal cavity (as shown for receiving puncture pin 720; figure 10; paragraph [0066}); a displaceable body (puncture pin 720; figure 10) received within the internal cavity (as shown; figure 10), the displaceable body having a piercing mechanism (pointed tip, shown at a lower end of puncture pin 720; figure 10) and an internal bore which extends from the piercing mechanism through the displaceable body (released compressed gas may flow through the puncture pin, i.e. through an internal bore which extends from the pointed tip (piercing mechanism) through the puncture pin 720 (displaceable body); figure 10; paragraph [0066]); and an actuation arrangement (trigger 926 and actuator 1022, collectively; figure 10; paragraph [0066)) for displacing the displaceable body from a first position operatively spaced from the canister, to a second position towards the canister (trigger 926 cooperates with actuator 1022 to drive the puncture pin 720 into the gas cartridge 226, i.e. from a first position operatively spaced from cartridge 226, to a second position towards cartridge 226; figure 10; paragraph [0066]), wherein in use, the piercing mechanism pierces the seal when the displaceable body is displaced towards the second position, so that compressed gas flows from the canister through the internal bore (when trigger 926 is pulled in use, the pointed lower tip (piercing mechanism) of puncture pin 720 will pierce a seal of compressed gas cartridge 226 as puncture pin 720 (displaceable body) is moved via actuator 1022 to the second position, so that compressed gas from cartridge 226 flows through puncture 720, i.e. through the internal bore; figure 10; paragraph [0066]).
As per claim 3/1, VASEL discloses the puncture mechanism of claim 1, and further discloses wherein a chamber is defined between an inner surface of the housing and a rear end of the displaceable body when the displaceable body is in the second position, the chamber being in fluid tow communication with the internal bore (when puncture pin 720 (displaceable body) is moved downward via actuator 1022, i.e. to the second position, a chamber is defined between an inner surface of handle 924 (housing) and an upper (a rear) end of puncture pin 720 (displaceable body), which is in fluid communication with the internal bore of puncture pin 720 through which gas from cartridge 226 flows; figure 10; paragraph [0066)).
As per claims 3/1, VASEL discloses the puncture mechanism of claim 3/1, and further discloses wherein the chamber is in fluid flow communication with a valve assembly, the valve assembly serving to vent a predetermined volume of compressed gas to propel a projectile from a barrel of the device (the chamber defined above the actuated puncture pin 720 is in fluid flow communication with gas routing and expansion chamber 1024, which may include a valve assembly included in compact projectile launcher 920 that directs the expanding gas to one of the burst disks and barrels, e.g. disk 1030 and barrel 930, thus serving to vent a predetermined volume of compressed gas from cartridge 226 to launch (propel) a projectile from at least one of barrels 930, 932 of compact projectile launcher 920; figure 10; paragraphs (0065]-[0067)).
As per claim 1, WANG discloses a puncture mechanism (collectively defined by stinger seat 53 with stinger 531, tubular shaft seat 50, sleeve 51, shaft 56, spring 54, trigger 70, and triangular plates 722 and 712; figures 1-2, 4-6; column 2, line 17 - column 3, line 14; column 3, lines 40-50) for puncturing a seal provided over a mouth of a canister of compressed gas operatively received within a body of a less-lethal device (stinger 531 provided for piercing into the sealed air outlet 41 (seal provided over a mouth) of mini gas can 40 disposed in a chamber in the rear portion of casing 10 of a toy gun (less-lethal device); figures 1-2, 4-6; column 1, lines 58-65; column 2, lines 17-36), the puncture mechanism comprising: a housing (tubular shaft seat 50 and sleeve 51, collectively; figures 2, 4-6; column 2, lines 23-26 and 37-44) defining an internal cavity (as shown; figures 2, 4-6); a displaceable body (stinger seat 53 (displaceable body), which may be pushed, i.e. displaced, by shaft 56 via spring 54; figures 2, 4-6; column 3, lines 40-50) received within the internal cavity (as shown; figures 2, 4-6), the displaceable body (53) having a piercing mechanism (stinger 531; figures 2, 4-6; column 2, lines 33-36) and an internal bore (as shown; figures 4-6) which extends from the piercing mechanism (531) through the displaceable body (53, as shown; figures 4-6); and an actuation arrangement (trigger 70 and triangular plates 722 and 712, collectively; figures 4-6; column 3, lines 4-14 and 40-50) for displacing the displaceable body from a first position operatively spaced from the canister, to a second position towards the canister, wherein in use, the piercing mechanism pierces the seal when the displaceable body is displaced towards the second position, so that compressed gas flows from the canister through the internal bore (when shooting, trigger 70 is pressed backward so that triangular plate 722 of lower portion 72 of rotor is actuated by projection 74 of trigger 70 to operate triangular plate 712 of upper portion 71 of the rotor to rotate clockwise so as to push flange 563 of tubular shaft 56 to move rearward, also displacing stinger seat 53 (displaceable body) and stinger 531 (piercing mechanism) from a first, forward position spaced from mini gas can 40 (canister), as shown in figures 4-5, to a second, rearward position towards mini gas can 40 (canister), as shown in figure 6, so that in use, the stinger 531 (piercing mechanism) pierces the sealed air outlet of mini gas can 40 when stinger seat 531 (displaceable body) is displaced to the second, rearward position so that a suitable amount of air (compressed gas) puffs out from mini gas can 40 through stinger seat 53, i.e. through the internal bore, and central bore 562 of shaft 56 to shoot a paint bullet 80 out of barrel 60; column 3, lines 40-60). WANG also discloses wherein the displaceable body (53; figures 4-6) is received sealingly within the housing (as shown, stinger seat 53 received sealingly within sleeve 51 (housing) via bushing 52; figures 2, 4-6; column 2, lines 24-36).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the alternative, claims 1, 3, 5, 6, 18, 21, and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2006/0027223 A1 (VASEL) or by US 6,314,954 B1 (WANG).
As per claims 1, 3, 5, 6, 18, 21, and 24, VASEL and WANG disclose the claimed invention except they may not explicitly disclose the exact recited arrangement.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the same arrangement, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D DAVID whose telephone number is (571)270-3737 and whose email address is michael.david@uspto.gov*.  The examiner can normally be reached on M-F 8:30am-5:00pm EST.
*Communications via Internet e-mail are at the discretion of the applicant.  Applicant is welcome to file an electronic communication authorization (sb439) form at any time if he/she would like to communicate via e-mail:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdfWithout a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/MICHAEL D DAVID/               Primary Examiner, Art Unit 3641